                Case 2:21-cv-00012-RSM Document 9 Filed 02/12/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8    HECTOR HUGO TALAVERA-
      HERNANDEZ,
 9                                                         CASE NO. 2:21-cv-00012-RSM-BAT
                                Petitioner,
10                                                         ORDER OF DISMISSAL
              v.
11
      JEFFREY UTTECHT,
12
                                R       d t
13            Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16            (1)   The Court ADOPTS the Report and Recommendation.

17            (2)   The habeas petition (dkt. 5) is dismissed and issuance of a certificate of

18   appealability is denied. The motions to compel and for vicarious exhaustion are denied. Dkts. 6

19   and 7.

20            (3)   The Clerk is directed to send copies of this Order to petitioner.

21   //

22   //

23   //




     ORDER OF DISMISSAL - 1
             Case 2:21-cv-00012-RSM Document 9 Filed 02/12/21 Page 2 of 2




 1         Dated this 12th day of February, 2021.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
